Citation Nr: 1145016	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-19 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for boils and cysts in the groin/lower back


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to February 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision. 

At the Veteran's hearing before the Board, his representative indicated that they wished to discuss a number of issues, including service connection for a sleep disorder, service connection for boils and cysts in the groin/lower back, service connection for peripheral neuropathy of the right lower extremity, and increased/compensable ratings for diabetes mellitus and for hypertension.  Of these issues, jurisdiction has only been conveyed on the Board with regard to the claims for service connection for a sleep disorder and for boils and cysts in the groin/lower back.  As such, the other issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  
 
Additionally, the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, appears to have been raised by a claim in September 2010, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran's claims file is void of any post service treatment records.  The Veteran has reported receiving private medical treatment and his private doctor, Dr. H., has written a number of letters informing VA that he has been treating the Veteran since approximately 2001.  In addition to Dr. H.'s treatment, it is unclear whether the Veteran has received any additional private or VA medical treatment since separating from service in 1974.  

The Veteran also testified at a hearing before the Board in October 2011 that he had never been diagnosed with a chronic disease that caused boils/cysts, but he did report developing boils/cysts approximately four times per year and having them lanced.  This would suggest some level of medical treatment for the boils/cysts.  

As such, it appears that medical records are outstanding that are potentially relevant to the claims before the Board, and proceeding with the adjudication of the Veteran's claim at this time would be premature.  A remand to obtain any such records therefore appears to be the most prudent course of action at this time.

With regard to the Veteran's complaints of sleeping problems, he has suggested that such impairment may be a symptom of a psychiatric disability.  It is noted that the Veteran has a claim for service connection for an acquired psychiatric disability, to include PTSD and depression, pending before the RO at this time.  Thus, given the suggestion that the Veteran's sleep impairment may be associated with a psychiatric disorder, the Board concludes that the Veteran's claim for service connection for a sleep disorder is inextricably intertwined with his claim for service connection for a psychiatric disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

It is accordingly most prudent to defer the final adjudication of the claim for service connection for a sleep disorder until the directed development has been completed and the referred claims adjudicated.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any private or VA treatment that he has received since 1974.  Then obtain any identified records.  The Veteran should be specifically asked to provide permission to obtain the complete set of treatment records from Dr. H. and those treatment records should be obtained.  The Veteran should also identify where and approximately when he had his boils/cysts lanced.

2.  Then, adjudicate the claims that were referred in the introduction section of this decision.

3.  When the directed development is accomplished, readjudicate this appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


